Citation Nr: 9933364	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1972.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran's claim for 
entitlement to a disability evaluation in excess of 10 
percent for his service-connected PTSD, and assigned a 50 
percent evaluation, effective from March 7, 1997.  The 
veteran filed a timely appeal, contending that the severity 
of his PTSD warranted assignment of a disability rating in 
excess of 50 percent.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is currently shown to involve 
symptomatology most consistent with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  The veteran has made such an allegation in 
this case.  Accordingly, his claim for an increased rating is 
well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
personnel and service medical records, records of treatment 
following service, reports of VA rating examinations, and a 
transcript of personal hearing testimony given at the RO 
before a Hearing Officer.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for PTSD was granted by a 
January 1989 rating decision, and a 10 percent evaluation was 
assigned, effective from April 26, 1988.  In November 1997, a 
claim for an increased rating was received from the veteran 
in which he contended that the severity of his PTSD had 
increased, and that the then-assigned 10 percent evaluation 
no longer reflected the severity of his service-connected 
disability.  By a rating decision of May 1998, the veteran's 
assigned disability rating was increased to 50 percent, 
effective from March 7, 1997.  That decision is the subject 
of this appeal.  The veteran now contends, in substance, that 
the severity of his PTSD warrants assignment of an evaluation 
in excess of 50 percent.  

VA clinical treatment records dating from March 1997 through 
September 1998 show that the veteran was seen for his PTSD 
throughout this period.  Throughout this most recent period 
of treatment, the veteran expressed growing concerns 
regarding the effects the angry outbursts and other symptoms 
associated with his PTSD would have on his effectiveness in 
his ministry.  The treatment notes indicate that the veteran 
worried a great deal about the effect his angry outbursts 
would have on his professional image as a minister.  In 
addition, he and his wife were concerned about the effect of 
his PTSD on his family life.  The veteran complained of 
thinking about Vietnam too often, expressed feelings 
including worry, tenseness, and anger, and indicated that he 
felt withdrawn or isolated socially.  He had last experienced 
a violent physical outburst in 1992 when he had slapped his 
son.  He denied experiencing any homicidal or suicidal 
ideation, and the treating physicians noted that he always 
appeared well dressed and well groomed.  Of some interest is 
a treatment notation stating that the veteran displayed a 
tendency to overstate his symptomatology, and that he 
considered such behavior sub-par.  The veteran did not 
demonstrate any evidence of cognitive impairment or 
psychosis, and he was given an Axis V global assessment of 
functioning (GAF) score of 60.  Under the Diagnostic 
Standards Manual 4th Edition (DSM IV), a GAF score of 60 
suggests moderate symptoms of a psychiatric disorder, or 
moderate difficulty in social, occupational, or school 
functioning.  

In April 1998, the veteran underwent a VA rating examination 
to assess his service-connected PTSD.  The report of that 
examination shows that the veteran reported never having been 
seen for his PTSD on an in-patient basis, that he was 
currently employed as a professional minister in two churches 
in Kentucky, that he had earned a Bachelor of Arts degree, 
and that he had been married to the same woman for many 
years.  In addition, he had two teenage children.  The 
veteran reported having been verbally abusive to his wife and 
children to the extent that he had alienated his son and 
daughter.  He indicated that his teenage son and daughter no 
longer lived with him due to his verbal abuse.  He also 
reported enjoying playing golf, but that he had not engaged 
in this activity often over the past year.  In addition, the 
veteran reported experiencing difficulty sleeping, 
hypervigilance, nightmares, and avoidance of other people.  

The examiner observed that the veteran did not know the date, 
but was otherwise fully oriented.  The veteran's thought 
process was impaired, and he demonstrated some difficulty 
concentrating.  However, he denied experiencing delusions or 
hallucinations and denied experiencing homicidal or suicidal 
ideations, although he indicated that some members of his 
congregation were afraid of him.  He was also noted to be 
well groomed and well dressed.  The veteran did appear to 
have some short-term memory loss, but indicated that his 
long-term memory was intact.  He was not found to engage in 
obsessive or ritualistic behavior, and his speech patterns 
were normal.  The veteran described one instance of a 
possible panic attack, and conceded that he may have been 
depressed also.  The examiner concluded with diagnoses of 
Axis I chronic delayed onset PTSD and an AXIS V GAF score of 
50 to 60.  

In summary, the examiner observed that the veteran did have 
PTSD, but that he did not appear to have any obvious major 
psychological problems.  The veteran did seem to have some 
unspecified personality problems, and the examiner noted that 
some of his current stressors may include alienation from his 
children and possible burnout from his career as a minister.  
The examiner went on to suggest that the veteran overworked 
himself as a minister.  

In December 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He testified that his 
family relations were very strained, that his children were 
alienated and that he was verbally abusive towards his wife.  
According to the veteran, he had struck his children while 
they were growing up, and had jabbed his finger into his 
wife's chest while engaged in an argument of some sort.  He 
testified that he sought assistance from the VA shortly 
afterwards.  He stated that he became increasingly angry, and 
that he was very concerned over the effect his outbursts 
would have on members of his congregation and on his 
professional image as a minister.  At times, the veteran 
stated, his wife would edit his sermons to tone down his 
rhetoric.  He reported that he was unable to participate in 
the church's hospital visitation program.  The veteran 
further testified that he had extreme problems with authority 
of any sort, and that he experienced problems with suicidal 
and homicidal ideation, and that he experienced difficulties 
completing tasks and in concentrating.  

Under the regulatory criteria for rating PTSD, a 50 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
9411 (1999).  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the currently 
assigned 50 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  As noted, the recent clinical evidence shows 
that the veteran currently experiences a great deal of anger 
and apparent frustration over his recurrent thoughts of 
Vietnam.  In addition, he is arguably shown, through the 
clinical treatment notes, examination report, and hearing 
testimony to have an impaired ability to establish or 
maintain effective relationships with others.  However, the 
medical evidence does not show symptoms to the degree of 
severity as reported by the veteran, so as to warrant 
assignment of a disability evaluation in excess of 50 
percent.  

The Board notes that the veteran has never been hospitalized 
for his PTSD, that he has been steadily employed in a 
professional capacity as a minister for some years, and has 
been married to the same woman for many years.  None of the 
medical evidence suggests that he currently experiences 
homicidal or suicidal ideation, although he indicated that he 
had such thoughts in his hearing testimony.  The VA rating 
examiner who conducted the April 1998 examination noted that 
he also did not appear to demonstrate any obvious major 
psychological problems, and did not demonstrate any 
delusional or psychotic symptomatology.  At the time, his 
major problem appeared to involve personality problems in 
conjunction with his PTSD.  

The Board recognizes that the veteran currently experiences 
strained relations with his wife, and that he has alienated 
his children.  However, he has not shown himself to be 
incapable of dealing effectively with others as demonstrated 
by his continuing as a minister and interacting with members 
of his congregation, a necessary aspect of such a profession.  
The Board also recognizes that the veteran experiences severe 
tension, but is not currently shown to be unable to control 
his behavior and has not engaged in physically violent 
outbursts in several years.  His GAF scores of 50 to 60 
suggest moderate symptomatology with respect to the severity 
of his PTSD, and the Board finds that while he may not meet 
the full criteria for an assignment of a 50 percent 
evaluation under Diagnostic Code 9411, after resolving all 
reasonable doubt in the veteran's favor, the veteran's 
objectively demonstrated symptomatology most nearly 
approximates the criteria for assignment of a 50 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  His claim for entitlement to an evaluation in excess 
of 50 percent for his PTSD must therefore be denied.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1999) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular standards.  The Board recognizes 
that the veteran suffers from a substantial disability 
resulting from his PTSD, and that he currently undergoes 
treatment for this disability.  However, the Board also notes 
that the veteran has earned a bachelor's degree in pastoral 
ministry, and is currently active in his profession as a 
practicing minister.  There is no showing that he is unable 
to obtain or retain gainful employment as a result of his 
PTSD.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation in excess 
of 50 percent for the veteran's PTSD.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

